BUDGE, J.,
Specially Concurring. — -This case was remanded to the Industrial Accident Board to make a specific finding in order to support its award. It is the duty of the board, and not the courts, to make findings of fact and rulings of law. (Delich v. Lafferty Shingle Mill, 49 Ida. 552, 290 Pac. 204; Burchett v. Anaconda Copper Min. Co., 48 Ida. 524, 283 Pac. 515; In re Larson, 48 Ida. 136, 279 Pac. 1087; Reader v. Milwaukee Lumber Co., 47 Ida. 380, 275 Pac. 1114; Kaylor v. Callahan Zinc-Lead Co., 43 Ida. 477, 253 Pac. 132; Ybaibarriaga v. Farmer, 39 Ida. 361, 228 Pac. 227; McNeil v. Panhandle Lumber Co., 34 Ida. 773, 203 Pac. 1068; I. C. A., secs. 43-1408, 43-1409.) The board made the specific finding to support its award and there is sufficient competent evidence to support the findings. In such circumstances the courts are bound to sustain the award.
I am not at this time prepared to commit myself upon the question of whether or not the trial court should have passed upon the findings. (I. C. A., sec. 43-1409.)